Citation Nr: 1522257	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  07-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in March 2006 and January 2007 by the Department of
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2010,
the Veteran testified during a videoconference hearing before the undersigned
Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the electronic claims file reveals that further development on the matter of entitlement to service connection for a right knee disability, to include as
secondary to service-connected disability, is warranted.

In January 2011, the Board remanded the Veteran's claim for additional development.  Specifically, the Board instructed that the AOJ schedule the Veteran for a VA joints examination to determine the nature and etiology of any right knee disability.

The Veteran underwent VA examination in February 2011.  Physical examination revealed tenderness on the medial aspect, with no swelling, rigidity, redness, spasm, or ankylosis.  X-ray examination in March 2010 reflected a normal knee. The VA examiner diagnosed sprain of right knee.  The VA examiner indicated that although the Veteran reported having problems with right knee pain in 1987 due to running during physical training, there was no evidence in the service treatment records documenting a right knee problem.  The VA examiner also noted that the Veteran was service-connected for his left knee disability.  Upon review of the record, the VA examiner found there was no chronic disability related to the Veteran's right knee while in service and opined that it was less likely than not that the Veteran's current right knee problem was related to service or aggravated by his service-connected left knee problem.  The VA examiner also commented that X-ray examination in 2010 revealed a normal right knee.

In August 2013, the Board remanded the matter on appeal after finding that the February 2011 VA examination and opinion were inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The Board determined that the VA examiner based the opinion primarily on the lack of documentation of a right knee problem in the service treatment records.  However, a June 1989 service treatment record showed the Veteran reported pain in the right knee, and a July 1994 service treatment record indicated the Veteran incurred blunt trauma to the right lower leg.  In addition, an August 1996 report of medical history showed the Veteran reported swollen and painful joints and problems with a locked knee, although there was no identification of the specific knee.  Thus, the Board found that the February 2011 VA medical opinion was predicated, at least in part, on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 (1993).  In addition, it was noted that the February 2011 VA examiner did not provide a rationale for the opinion that the Veteran's current right knee disability was not aggravated by his service-connected left knee disability or any other service-connected disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Finally, the Board commented that the examiner did not address the Veteran's reports of in-service and post-service right knee symptomatology.  See Buchanan, 451 F.3d at 1337; Layno v. Brown, 6 Vet. App. at 469.  The Board then instructed the AOJ to afford the Veteran an additional VA examination with respect to his service connection claim for a right knee disability.

A December 2013 VA examination was conducted by the same examiner who had performed the February 2011 VA examination.  After reviewing the record and examining the Veteran, the examiner listed a diagnosis of right knee strain.  The Veteran reported being seen four times while on active duty for right knee pain and indicated that he was last seen for right knee pain two or three years ago.  He complained of current, daily right knee pain that was constant and improved with rest, elevation, and use of medications prescribed for his low back disability.  The examiner listed no limitation of right knee extension as well as right knee flexion to 130 degrees with pain starting at 130 degrees in that knee.  It was noted that there was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  Functional loss associated with the right knee was noted to include pain on movement and less movement than normal.  Imaging studies of the knee did not document degenerative arthritis, traumatic arthritis, or patellar subluxation. 

The examiner then opined that the claimed right knee condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness; was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition; and was not at least as likely as not aggravated beyond its natural progression by a service-connected condition.  In the cited rationale, the examiner highlighted that review of the Veteran's service records showed no visit for right knee pain or notation of right knee pain on the service separation examination report.  It was further noted that review of the Veteran's post-service VA treatment records for the past two years did not mention right knee pain.  The examiner concluded that the Veteran failed to establish a chronicity of a right knee condition and had no chronic or disabling right knee condition.

After reviewing the December 2013 VA examination report, the Board has found that the AOJ did not substantially comply with the August 2013 Remand directives, as the December 2013 VA examiner again based the provided medical opinions on inaccurate factual bases.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  While the examiner clearly indicated that the electronic claims file had been reviewed, she continued to note in her cited rationale that the Veteran's 
service records showed no visit for right knee pain and post-service VA treatment records for the past two years did not mention right knee pain.  As noted above, the examiner had already been specifically informed that service treatment records clearly showed findings of right knee pain.  In addition, review of the electronic claims file also reflected complaints of pain to right knee with swelling in a January 2013 VA treatment record. 

Consequently, the Board finds that yet another remand is required for corrective action.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In order to satisfy VA's duty to assist, the Board remands the appeal in order to obtain an additional VA medical examination in order to clarify the etiology of the Veteran's claimed right knee disorder on appeal and to properly address the Board's August 2013 Remand instructions.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board directs the RO to ensure that a different VA examiner is provided the entire electronic claims file for review.  In support of the rendered opinions, the new examiner is also directed to provide a complete rationale, to include citation to documents in the electronic claims file.

Finally, evidence of record reflects that the Veteran has received VA medical treatment for his claimed right knee disability from the VAOPC in El Paso, Texas.  As evidence of record only includes treatment records dated up to March 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain all VA treatment records pertaining to the Veteran's claimed right knee disability from the El Paso VAOPC for the period from March 2015 to the present.  All attempts to secure this evidence must be documented in the record by the AOJ.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran and his representative and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded another VA examination by a different examiner than the examiner who completed the February 2011 and December 2013 VA examinations for the purpose of ascertaining the nature and etiology of any right knee disability.  The electronic claims file and a copy of this Remand should be made available to the new examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  After a comprehensive review of the record, to include the service treatment records, post-service VA treatment records, previous VA examinations and opinions, and with consideration of the Veteran's lay testimony, the examiner should answer the following questions:

1)  Is it at least as likely as not (50 percent or greater probability) that any right knee disability diagnosed during the pendency of the appeal, to include degenerative joint disease, synovitis, and right knee strain, is related to the Veteran's active military service? The VA examiner should note the specific documentation in the service treatment records and post-service VA treatment records showing complaints of and treatment for right knee pain.

2)  Is it at least as likely as not (50 percent or greater degree of probability) that any current right knee disability was caused or aggravated by his service-connected left knee disability or any other service-connected disability? 

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the AOJ must review any medical examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

